MEMORANDUM OPINION


No. 04-07-00232-CV

Les MENDELSOHN and Sylvia Mendelsohn,
Appellants

v.

SELECT PORTFOLIO SERVICING, INC. and 
The Bank of New York, Individually and as Trustee,
Appellees

From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CI-19641
Honorable Michael P. Peden, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Karen Angelini, Justice

Delivered and Filed:	May 23, 2007

DISMISSED
	Appellants have filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellees, and appellees have not opposed the motion.  Therefore, we grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against appellants.
							PER CURIAM